 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    FERMIN A. ALVARADO ZAVALA,                            Case No. 2:21-cv-00609-RFB-NJK
12                        Petitioner,                       ORDER
13            v.
14    WILLIAM P. BARR, et al.,
15                        Respondents.
16

17          This is a habeas corpus action under 28 U.S.C. § 2241. The Court denied Petitioner's

18   application to proceed in forma pauperis and directed him to pay the filing fee. ECF No. 3. The

19   Court's order has been returned in the mail with the notation that Petitioner is not in custody at the

20   Henderson Detention Center. Petitioner has not provided the court a new address. The Court thus

21   dismisses this action under LR IA 3-1.

22          Reasonable jurists would not find the Court's conclusion to be debatable or wrong, and the

23   Court will not issue a certificate of appealability.

24          IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice because

25   Petitioner has not informed the court of his current address. The clerk of the court is directed to

26   enter judgment accordingly and to close this action.

27          IT IS FURTHER ORDERED that the Petitioner may move to reopen this case and vacate

28   the judgment by filing a motion for reconsideration of this order. In this motion, the Petitioner
                                                            1
 1   would need to explain the circumstances which led to him not being able to update his address as

 2   directed by the Court. If the Court finds there is good cause or a reasonable explanation for the

 3   failure to update the address, the Court will reopen the case and vacate the judgment.

 4          IT FURTHER IS ORDERED that a certificate of appealability will not issue.

 5          DATED: July 6, 2021.
 6                                                               ______________________________
                                                                 RICHARD F. BOULWARE, II
 7                                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
